







Exhibit 10.6




CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Agreement is entered into between you (“Executive”) and Marsh & McLennan
Companies, Inc. (“Marsh & McLennan Companies”, and together with its
subsidiaries and affiliates, the “Company”) in consideration: (a) of Executive’s
employment by Marsh Services Limited (“Marsh”) pursuant to the letter agreement
between Executive and Marsh & McLennan Companies, Inc., dated April 1, 2019 (the
“Letter Agreement”), as Vice Chairman of Marsh & McLennan Companies; (b)
Executive’s eligibility for a discretionary bonus and other compensation as Vice
Chairman of Marsh & McLennan Companies; and (c) Executive’s access to
confidential information and trade secrets belonging to the Company. The terms
of this Agreement are effective as of April 1, 2019.


Unless otherwise defined herein, terms used in this Agreement shall have the
meaning assigned to them in the Letter Agreement.


NOW, THEREFORE, the Company and Executive hereby agree to be bound by this
Confidentiality, Non-Competition and Non-Solicitation Agreement, as follows:


Confidential Information and Trade Secrets
1.
Executive understands and acknowledges that as a senior executive of the Company
and a member of Marsh & McLennan Companies’ Executive Committee, Executive will
learn or have access to, or may assist in the development of, highly
confidential and sensitive information and trade secrets about the Company, its
operations and its clients, and that providing its clients with appropriate
assurances that their confidences will be protected is crucial to the Company’s
ability to obtain clients, maintain good client relations, and conform to
contractual obligations. Such Confidential Information and Trade Secrets include
but are not limited to: (i) financial and business information relating to the
Company, such as information with respect to costs, commissions, fees, profits,
sales, markets, mailing lists, strategies and plans for future business, new
business, product or other development, potential acquisitions or divestitures,
and new marketing ideas; (ii) product and technical information relating to the
Company, such as product concepts and structures, new and innovative product
ideas, methods, procedures, devices, machines, equipment, data processing
programs, software, software codes, computer models, and research and
development projects; (iii) client information, such as the identity of the
Company’s clients, the names of representatives of the Company’s clients
responsible for entering into contracts with the Company, the amounts paid by
such clients to the Company, specific client needs and requirements, specific
client characteristics related to the provision of services by the Company,
client consulting needs and information about the consulting services provided
or planned by the Company to serve such clients, client insurance policy
information, information regarding the markets or sources with which insurance
is placed,



    

--------------------------------------------------------------------------------



Dominic J. Burke
April 1, 2019
Page 2


and leads and referrals to prospective clients; (iv) personnel information, such
as the identity and number of the Company’s other employees and officers, their
salaries, bonuses, benefits, skills, qualifications, and abilities; (v) any and
all information in whatever form relating to any client or prospective client of
the Company, including but not limited to, its business, employees, operations,
systems, assets, liabilities, finances, products, and marketing, selling and
operating practices; (vi) any information not included in (i) or (ii) above
which Executive knows or should know is subject to a restriction on disclosure
or which Executive knows or should know is considered by the Company's clients
or prospective clients to be confidential, sensitive, proprietary or a trade
secret or is not readily available to the public; or (vii) intellectual
property, including inventions and copyrightable works. Confidential Information
and Trade Secrets have actual or potential value because they are not generally
known or available to the general public, but have been developed, compiled or
acquired by the Company at its effort and expense and through the use of the
Company’s resources. Confidential Information and Trade Secrets can be in any
form, including but not limited to: oral, written or machine readable, including
electronic files.
2.
Executive acknowledges and agrees that the Company is engaged in highly
competitive businesses and that its competitive position depends upon its
ability to maintain the confidentiality of the Confidential Information and
Trade Secrets which were developed, compiled and acquired by the Company at its
effort and expense and through the use of the Company’s resources. Executive
further acknowledges and agrees that any disclosing, divulging, revealing, or
using of any of the Confidential Information and Trade Secrets, other than in
connection with the Company’s business or as specifically authorized by the
Company, will be highly detrimental to the Company and cause it to suffer
serious loss of business and pecuniary damage and loss of goodwill.

3.
At all times prior to and following Executive’s termination of employment,
Executive shall not disclose to anyone or make use of any Confidential
Information and Trade Secrets of the Company, including such trade secret or
proprietary or confidential information of any client, prospective client or
other entity to which the Company owes an obligation not to disclose such
information, which Executive acquires during Executive’s employment with Marsh
or the Company, including but not limited to records kept in the ordinary course
of business except: (i) as such disclosure or use may be required or appropriate
in connection with Executive’s work as an employee of Marsh or the Company; (ii)
when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information (but
only to the extent required by such requirement or order); or (iii) as to such
confidential information that becomes generally known to the public or trade
without violation of this Agreement by Executive or by others under a duty of
confidentiality to the Company.

4.
Immediately upon the termination of employment with Marsh or the Company for any
reason, or at any time the Company so requests, Executive will return to the
Company: (i) any






--------------------------------------------------------------------------------



Dominic J. Burke
April 1, 2019
Page 3


originals and all copies of all files, notes, documents, slides (including
transparencies), computer disks, hard drives, printouts, reports, lists of the
Company’s clients or leads or referrals to prospective clients, and other media
or property in Executive’s possession or control which contain or pertain to
Confidential Information and Trade Secrets and will cooperate with the Company
in arranging to remove any electronic copies of such information from personal
digital storage devices which Executive uses; and (ii) all property of the
Company, including but not limited to supplies, keys, access devices, books,
identification cards, computers, telephones and other equipment. Executive
agrees that upon completion of the obligations set forth in this subparagraph
and if requested by the Company, Executive will execute a statement in a form
provided by the Company declaring that he has retained no property of the
Company or materials containing Confidential Information and Trade Secrets nor
has he supplied the same to any person, except as required to carry out his
duties as an employee of Marsh or the Company.
Assignment of Rights to Intellectual Property; Ownership of Copyrightable Works
5.
Executive agrees to assign and hereby does assign to the Company all Executive’s
present and future right, title and interest in and to any intellectual property
conceived, discovered, reduced to practice and/or made by Executive during the
period of time that Executive is employed by the Marsh or Company (whether
before, on or after the date of this Agreement), whether such intellectual
property was conceived, discovered and/or reduced to practice and/or made by
Executive solely or jointly with others, on or off the premises of the Company’s
business, or during or after working hours, if such intellectual property: (i)
was conceived, discovered, reduced to practice and/or made with the Company’s
facilities, equipment, supplies, confidential information, trade secrets or
intellectual property; or (ii) relates to the Company’s current, or demonstrably
anticipated or potential business activities, work or research; or (iii) results
from work done or to be done by Executive or under Executive’s direction, alone
or jointly, for the Company (“Intellectual Property”). Executive further
acknowledges and agrees that such Intellectual Property as referred to herein
belongs to the Company and that the Company may, in its sole discretion, keep
such Intellectual Property and/or processes pertaining thereto, whether
patentable or copyrightable or not, as trade secrets and make all decisions
regarding whether and how to use such Intellectual Property and/or processes.
Executive further agrees not to use or seek any commercial exploitation of or
otherwise use any Intellectual Property transferred to the Company or required
to be assigned under this Agreement for personal use.

6.
Executive acknowledges, agrees and intends that all copyrightable works
Executive creates during the period of time that Executive is employed by Marsh
or the Company (whether before, on or after the date of this Agreement) and
within the scope of Executive’s employment shall be considered to be “works made
for hire” as defined under the U.S. Copyright Act, 17 U.S.C. §§ 101 et seq. (or
as defined under any UK act or legislation having such effect) (“Copyrightable
Works”). Executive also acknowledges, agrees and intends that the Company will
be deemed the author of all such works made for hire and the owner of all of the
rights comprised in the copyright of such works. To the extent that






--------------------------------------------------------------------------------



Dominic J. Burke
April 1, 2019
Page 4


any Copyrightable Works Executive creates within the scope of Executive’s
employment or using the resources of the Company do not fully qualify as works
made for hire, Executive agrees to assign and hereby does assign all such
Copyrightable Works to the Company, including the right to sue for past,
present, or future infringement.
7.
Executive agrees to: (i) promptly disclose such Intellectual Property and
Copyrightable Works to the Company; (ii) assign to the Company, without
additional compensation, the entire rights to Intellectual Property and
Copyrightable Works for the United States and all foreign countries; (iii)
execute all documents, certifications, and all other papers and do all acts
necessary to carry out the above, including enabling the Company to file and
prosecute applications for, acquire, ascertain and enforce in all countries,
letters patent, trademark registrations and/or copyrights covering or otherwise
relating to Intellectual Property and Copyrightable Works and to enable the
Company to protect its proprietary interests therein; and (iv) give testimony in
any action or proceeding to enforce rights in the Intellectual Property and
Copyrightable Works. In the event the Company is unable for any reason, after
reasonable effort, to secure Executive’s signature on any document needed in
connection with the actions specified in this Agreement, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and on
Executive’s behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
thereon with the same legal force and effect as if executed by Executive.
Executive hereby assigns to the Company any and all claims, of any nature
whatsoever, which Executive now or may hereafter have for infringement of any
proprietary rights assigned or transferred hereunder to the Company.

8.
Executive understands and agrees: (i) no license or conveyance of any rights or
warranty to Executive is granted or implied by the Company furnishing or
disclosing any Intellectual Property or Copyrightable Works to Executive; and
(ii) the Company shall retain whatever ownership and other proprietary rights it
otherwise has in all Intellectual Property and Copyrightable Works.

Non-Competition
9.
Executive acknowledges and agrees that the Company is engaged in highly
competitive businesses and that by virtue of Executive’s position and
responsibilities with the Company and Executive’s access to Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company will cause it great and irreparable harm.

10.
Accordingly, both during Executive’s employment with Marsh or the Company and
during the twelve (12) month period following the cessation of Executive’s
employment with Marsh or the Company, whether voluntarily or involuntarily and
for any reason, Executive shall not, without the express written consent of the
Chief Executive Officer of Marsh & McLennan Companies, directly or indirectly
engage in any activity – whether as an employee,






--------------------------------------------------------------------------------



Dominic J. Burke
April 1, 2019
Page 5


consultant, principal, member, agent, officer, director, partner or shareholder
(except as a less than 1% shareholder of a publicly traded company) – that is
competitive with any business of the Company or any member of the Affiliated
Group and that is conducted by the Company as of the date of the termination of
Executive’s employment. For purposes of this Agreement, the Company’s “business”
means the provision of services and/or products of the type provided by the
Company, including but not limited to risk management, risk consulting,
insurance broking, alternative risk financing, and insurance program management
services; reinsurance broking and consulting, and risk assessment analytics;
talent, health, benefits, retirement and investment consulting and services; and
management and economic consulting. In recognition of the international nature
of the Company’s business, which includes the sale of its products and services
globally, this restriction shall apply in all countries throughout the world
where the Company does business as of the date of termination of Executive’s
employment with Marsh or the Company.
Non-Solicitation/Non-Servicing of Clients
11.
Executive acknowledges and agrees that solely by reason of employment by Marsh
or the Company, Executive has and will come into contact with and develop and
maintain relationships with a significant number of the Company’s clients and
prospective clients and has and will have access to Confidential Information and
Trade Secrets relating thereto, including those regarding the Company’s clients,
prospective clients and related information.

12.
Consequently, during the twelve (12) month period following the cessation of
Executive’s employment with Marsh or the Company, whether voluntarily or
involuntarily and for any reason, Executive shall not, without the express
written consent of the Chief Executive Officer of Marsh & McLennan Companies,
directly or indirectly: (i) solicit clients or prospective clients of the
Company for the purpose of selling or providing products or services of the type
sold or provided by Executive while employed by Marsh or the Company; (ii)
induce clients or prospective clients of the Company to terminate, cancel, not
renew, or not place business with the Company; (iii) perform or supervise the
performance of services or provision of products of the type sold or provided by
Executive while he was employed by Marsh or the Company on behalf of any clients
or prospective clients of the Company; or (iv) assist others to do the acts
specified in Sections 12 (i)-(iii). This restriction shall apply only to those
clients or prospective clients of the Company with whom Executive had contact or
about whom Executive obtained Confidential Information and Trade Secrets during
the last two (2) years of Executive’s employment with Marsh or the Company. For
the purposes of Sections 11 and 12, the term “contact” means interaction between
Executive and the client which takes place to further the business relationship,
or making (or assisting or supervising the performance or provision of) sales to
or performing or providing (or assisting or supervising the performance or
provision of) services or products for the client on behalf of the Company. For
purposes of Sections 11 and 12, the term “contact” with respect to a
“prospective” client means interaction between Executive and a potential client






--------------------------------------------------------------------------------



Dominic J. Burke
April 1, 2019
Page 6


of the Company which takes place to obtain the business of the potential client
on behalf of the Company. It shall not be a defense to a claim that Section 11
or 12 has been breached that Executive’s new employer or entity for which
Executive is performing services has previously solicited or served the client.
Non-Solicitation of Employees
13.
Executive acknowledges and agrees that solely as a result of employment with
Marsh or the Company, and in light of the broad responsibilities of such
employment, which include working with other employees of the Company, Executive
has and will come into contact with and acquire Confidential Information and
Trade Secrets regarding the Company’s other employees. Accordingly, during
Executive’s employment with Marsh or the Company and during the twelve (12)
month period following the cessation of Executive’s employment with Marsh or the
Company, whether voluntarily or involuntarily and for any reason, Executive
shall not, without the express written consent of the Chief Executive Officer of
Marsh & McLennan Companies, either on Executive’s own account or on behalf of
any person, company, corporation, or other entity, directly or indirectly,
solicit, or endeavor to cause any employee of the Company with whom Executive,
during the last two (2) years of his employment with Marsh or the Company, came
into contact for the purpose of soliciting or servicing business or about whom
Executive obtained Confidential Information and Trade Secrets, to leave
employment with the Company.



Enforcement
14.
Executive acknowledges and agrees that the covenants contained in this Agreement
are reasonable and necessary to protect the Confidential Information and Trade
Secrets, business and goodwill of the Company and its subsidiaries. Executive
further represents that his experience and capabilities are such that the
provisions of this Agreement will not prevent him from earning a livelihood or
cause undue hardship and that the covenants contained in this Agreement are
reasonable in view of the benefits and consideration Executive has received or
will receive from the Company.

15.
In recognition of the fact that irreparable harm will result to the Company in
the event of any breach or anticipatory breach of this Agreement by Executive,
or Executive’s claim in a declaratory judgment action that all or part of this
Agreement is unenforceable, and that money damages may not provide adequate
relief, the parties agree that the Company shall be entitled to the following
particular forms of relief as a result of such breach, in addition to any
remedies otherwise available to it at law or equity: (a) injunctions, both
preliminary and permanent, enjoining or restraining such breach or anticipatory
breach, and other equitable relief, and Executive hereby consents to the
issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (b) recovery of all reasonable sums and costs, including
attorneys’ fees, expert witness fees, expenses and costs incurred by the Company
to defend or enforce the provisions of this Agreement.






--------------------------------------------------------------------------------



Dominic J. Burke
April 1, 2019
Page 7


16.
In the event that the Company is required to enforce any of its rights contained
in this Agreement through legal proceedings, the parties acknowledge that it may
be difficult or impossible to ascertain the precise amount of damages or lost
profits incurred by the Company. Therefore, in the event of any breach by
Executive of this Agreement, in addition to any other relief available to the
Company at law or in equity, Executive agrees that the damages for each client
lost in whole or in part by the Company as a result of Executive’s breach shall
be two hundred percent (200%) of the gross commissions and fees received by the
Company from such client during the twelve (12) months preceding the cessation
of Executive’s employment. In arriving at this calculation, Executive agrees
that the Company and Executive have considered the following factors: (i) the
value of the clients; (ii) the business of the Company; (iii) the type and
quality of the clients; (iv) the substantial amount of time, effort and expense
incurred by the Company in acquiring, developing and maintaining the clients;
(v) the number of years the Company typically retains such clients; (vi) the
profitability of renewal business; and (vii) various other factors relating to
the relationship between the Company and the clients. Executive further agrees
that Executive shall be obligated to reimburse the Company for all reasonable
costs, expenses and counsel fees incurred by the Company in connection with the
enforcement of its rights hereunder.

17.
The restrictive periods set forth in this Agreement (i) shall be reduced by any
period spent by Executive on paid suspension / garden leave, in accordance with
Section 3(d) of the Letter Agreement; and (ii) shall not expire and shall be
tolled during any period in which Executive is in violation of such restrictive
periods, and therefore such restrictive periods shall be extended for a period
equal to the duration of any violations thereof by Executive.

Miscellaneous
18.
The parties agree they have attempted to limit the scope of the post-employment
restrictions contained herein to the extent necessary to protect Confidential
Information and Trade Secrets, client relationships and goodwill. It is the
desire and intent of the parties that the provisions of this Agreement shall be
enforced to the fullest extent permissible under applicable laws and public
policies. Accordingly, if any particular portion of this Agreement shall be
adjudicated to be invalid or unenforceable, this Agreement shall be deemed
amended to delete therefrom such invalid portion, and reformed to the extent
valid and enforceable. Such deletion and reformation shall apply only with
respect to the operation of this Agreement in the particular jurisdiction in
which such adjudication is made.

19.
No modification of this Agreement shall be valid unless made in a written or
electronic instrument signed by both parties hereto, wherein specific reference
is made to this Agreement. Should Executive move to a different jurisdiction
while employed by Marsh or the Company, or upon written request of the Company,
Executive agrees to sign, without further consideration, upon direction by the
Company, such further writings to effectuate the provisions of this Agreement as
necessary to comply with applicable law. Executive’s failure to sign such
additional agreements shall constitute a breach of this Agreement.






--------------------------------------------------------------------------------



Dominic J. Burke
April 1, 2019
Page 8


20.
The failure of either the Company or Executive, whether purposeful or otherwise,
to exercise in any instance any right, power, or privilege under this Agreement
or under law shall not constitute a waiver of the same or any other right,
power, or privilege in any other instance. Any waiver by the Company or by
Executive must be in a written or electronic instrument signed by either
Executive, if Executive is seeking to waive any of his rights under this
Agreement, or by the Compensation Committee of the Company’s Board of Directors,
if the Company is seeking to waive any of its rights under this Agreement.

21.
This Agreement shall be binding upon Executive, Executive’s heirs, executors and
administrators, and upon the Company, and its affiliates, successors and
assigns, and shall inure to the benefit of the Company and its affiliates,
successors and assigns. This Agreement may not be assigned by Executive. This
Agreement may be enforced by the Company and its affiliates, successors and
assigns.

Governing Law; Amendments; Choice of Forum.
22.
This Agreement shall be governed by and construed in accordance with English law
without reference to principles of conflict of laws. This Agreement may not be
amended or modified other than by a written agreement executed by Executive and
the Chief Executive Officer of Marsh & McLennan Companies.

23.
The Company and Executive each hereby irrevocably and unconditionally agree to
submit any dispute as to the terms of effects of this Agreement to the exclusive
jurisdiction of the courts of England and Wales. The Company and Executive agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.



SIGNED:


/s/ Daniel S. Glaser_
/s/ Dominic J. Burke
Daniel S. Glaser
DOMINIC J. BURKE
President and Chief Executive Officer
 
Marsh & McLennan Companies, Inc.
 
 
 
Date: 7/15/19    
Date: 7/15/19    










